UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of small business issuer as specified in its charter) Nevada88-0350448 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 27401 Los Altos, Suite 100 Mission Viejo, California92691 (Address of principal executive offices) (949) 614-0700 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act) Yes No X The number of shares of the issuer's common stock, $0.001 par value, outstanding as of November 16, 2007 was 16,135,309. Transitional Small Business Disclosure Format: YesNo
